Mollison, Judge:
Tliese appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS STIPULATED AND AGREED by and between the respective parties hereto, subject to the approval of the Court, that the market value of the merchandise at the time of exportation to the United States covered by the Appeals to Reappraisement enumerated above at the time such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in the usual wholesale quantities and in the ordinary course of trade for home consumption including the costs of containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise ready for shipment to the United States was as follows:
Reappraisement 243864 — A
Entry 844945/53_ 12.15 DM per square meter less 6% of unit price less 10% of unit price plus 10% of unit price less 2% of remainder, packed
Reappraisement 243865-A Entry 842928/53_ 13.65 DM per square meter less 6% of unit price less 10 % of unit price plus 10% of unit price less 2% of remainder, packed
IT IS FURTHER STIPULATED AND AGREED that there was no higher export value for merchandise such or similar to the merchandise herein at the time of exportation thereof.
IT IS FURTHER STIPULATED AND AGREED that the Appeals to Re-appraisement enumerated above may be submitted for decision on the foregoing stipulation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were as follows:
*56112.15 DM per square meter less 6% of unit price less 10% of unit price plus 10% of unit price less 2% of remainder, packed Reappraisement 243864^A Entry 844945/53_
13.65 DM per square meter less 6% of unit price less 10% of unit price plus 10% of unit price less 2% of remainder, packed Reappraisement 243865-A Entry 842928/53_
Judgment will be entered accordingly.